773 F.2d 1070
120 L.R.R.M. (BNA) 2864, 121 L.R.R.M. (BNA) 2120,103 Lab.Cas.  P 11,706, 107 Lab.Cas.  P 10,126
MACHINISTS LOCAL 1327, INTERNATIONAL ASSOCIATION OFMACHINISTS AND AEROSPACE WORKERS, AFL-CIO,DISTRICT LODGE 115, Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent,andViola Lapinski, Hilda Hall, and Polmyra Gomes, Intervenors.DISTRICT LODGES 160, INTERNATIONAL ASSOCIATION OF MACHINISTSAND AEROSPACE WORKERS, AFL-CIO, and AffiliatedLocal Lodge 1028, Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent,andRobert C. Ferguson, Intervenor.
Nos. 82-7580, 82-7701, 83-7052 and 83-7089.
United States Court of Appeals,Ninth Circuit.
Oct. 11, 1985.As Amended Nov. 22, 1985.

Laurence Gold, Washington, D.C., for petitioners.
Barbara Atkin, N.L.R.B., Washington, D.C., for respondent.
Before TUTTLE* and MERRILL, Senior United States Circuit Judges, and PREGERSON, Circuit Judge.

ORDER

1
This matter returns to us for consideration in light of the Supreme Court's recent decision in Pattern Makers' League of North America v. National Labor Relations Board, 473 U.S. ----, 105 S.Ct. 3064, 87 L.Ed.2d 68 (1985).  The Court vacated our judgment in 725 F.2d 1212 (9th Cir.1984) and remanded for further proceedings.  473 U.S. ----, 105 S.Ct. 3517, 87 L.Ed.2d 646 (1985).


2
In Pattern Makers, an NLRB order prohibited the imposition of fines on union members who resigned their membership in contravention of a union rule which prevented resignations either during or immediately before a strike or lockout.  265 N.L.R.B. 1332 (1982) enf'd, 724 F.2d 57 (7th Cir.1983).  The Supreme Court affirmed the Seventh Circuit's enforcement of the Board's order.  105 S.Ct. at 3076 (plurality opinion), 3076-77 (White, J., concurring).  While not identical in every respect, the union rule at issue in Machinists has essentially the same purpose and effect as the rule found impermissible in Pattern Makers.  Compare 105 S.Ct. at 3066-69 & nn. 5-6, 13 with 725 F.2d at 1214.


3
Therefore, we vacate our previous judgment in this matter entered on February 14, 1984 and grant the Board's petition for enforcement of its order in 263 N.L.R.B. 984 (1982).  We also grant the Board's cross-application for enforcement of its order in 265 N.L.R.B. 1049 (1982).



*
 Honorable Elbert P. Tuttle, United States Court of Appeals for the Eleventh Circuit, sitting by designation